Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Demarcus Dewayne Latimore, Appellant                 Appeal from the 102nd District Court of
                                                     Bowie County, Texas (Tr. Ct. No.
No. 06-21-00074-CR          v.                       18F1384-102).     Memorandum Opinion
                                                     delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                         Stevens and Justice Carter* participating.
                                                     *Jack Carter, Retired, Sitting by
                                                     Assignment


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect the
Appellant’s plea of “not guilty” rather than “guilty” as stated in the judgment. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Demarcus Dewayne Latimore, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MARCH 17, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk